Citation Nr: 0725681	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back strain with discopathy.

2.  Entitlement total disability rating based on individual 
unemployability (TDIU), due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from October 1987 to May 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO denied a rating in excess of 40 percent for the 
veteran's low back disability and denied a TDIU.  The veteran 
filed a notice of disagreement (NOD) in April 2004, and the 
RO issued a statement of the case (SOC) in March 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2006.

The RO issued a supplemental SOC (SSOC) in May 2006.  
Subsequently, after the case had been certified to the Board, 
the veteran in June and July 2007 submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal, along with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2006).

In July 2007, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2006) and 
38 C.F.R. § 20.900(c) (2006).

As a final preliminary matter, the Board notes that the 
additional evidence submitted to the Board includes a letter 
from Dr. Urrea, indicating that the veteran suffered from 
depression due to her service-connected back disability.  As 
the RO has not considered a claim for service connection for 
depression as secondary to the veteran's service-connected 
back disability, this matter is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Medical evidence prior to or since September 26, 2003 
does not document that the veteran has had any ankylosis of 
the spine, qualifying incapacitating episodes due to lumbar 
disc disease, or separately ratable neurological 
manifestations to be combined with orthopedic manifestations 
that would support a rating greater than 40 percent for 
lumbar spine disability.  

3.  While the record does not clearly and fully establish the 
veteran's education, training and experience, the evidence 
does indicate that she had to resign from her last two 
positions due to service-connected disability, and that she 
remains unemployed.  

4.  The only medical opinion evidence to address the 
appellant's employability indicates that the veteran's 
service-connected disabilities are of such a nature and 
severity as to prevent her from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low 
back strain with discopathy are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); General Rating Formula 
(for renumbered Diagnostic Codes (DCs) 5235-5243), and 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 
2003).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the Board's favorable disposition of the claim for 
a TDIU, the Board finds that all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.

As to the claim for a rating in excess of 40 percent for low 
back disability, in a July 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate this claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The April 
2004 RO rating decision reflects the initial adjudication of 
the claim after issuance of that letter.  Hence, the July 
2003 letter met all four of Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement. 

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates contemporaneous with, 
rather than prior to, the May 2006 SSOC; however, as the 
decision herein denies the claim for a rating in excess of 40 
percent for a low back disability, no disability rating or 
effective date is being, or is to be, assigned with regard to 
this claim; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private and 
VA outpatient treatment (VAOPT) records, and VA examination 
reports.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim for a rating in excess 
of 40 percent for low back strain with discopathy, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II. Analysis

A.  Increased Rating Claim

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 
(2006). When a question arises as to which of two ratings 
applies under a particular DC, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations. See generally, 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran filed her claim for a rating in excess of 40 
percent for low back disability in June 2003.  At that time, 
her disability was rated under hyphenated Diagnostic Code 
5295-5292, indicating that codes for evaluating lumbosacral 
strain (5295) and limitation of motion of the lumbar spine 
(5292) were considered in evaluating the disability.

Effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including 
intervertebral disc syndrome (IVDS).  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the revised criteria, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and gave the veteran 
notice of both criteria in the March 2006 SOC.  Hence, there 
is no due process bar to the Board also considering the claim 
in light of the former and revised applicable rating 
criteria, as appropriate.

1.  Rating Criteria Prior to September 26, 2003

Prior to September 26, 2003, regulatory amendments effective 
September 23, 2002 (before the veteran filed her current 
claim) changed the criteria applicable to IVDS, with the 
diagnostic codes applicable to other disabilities of the 
spine remaining the same.  Although, as indicated above, the 
rating for the veteran's low back disability has been 
assigned under DCs 5295 and 5292, applicable to lumbosacral 
strain and limitation of motion of the lumbar spine, 
respectively, VAOPT notes of August 2003 include diagnoses of 
degeneration of intervertebral disc, and note prior 
radiographic studies showing disc degeneration at L3-4, L4-5, 
and L5-S1.  Thus, consideration of the criteria applicable to 
IVDS appears appropriate, as well.

Prior to September 26, 2003, the highest rating available 
under DCs 5292 and 5295 were 40 percent, for severe 
limitation of motion of the lumbar spine and severe 
lumbosacral strain, respectively.  Moreover, IVDS (rated 
under DC 5293) was to be evaluated by one of two alternative 
methods: on the basis of total duration of incapacitating 
episodes over the previous 12 months, or, alternatively, by 
combining under 38 C.F.R. § 4.25 separate ratings for its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating. For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for a rating in 
excess of 40 percent prior to September 26, 2003 are not met.  

As the highest rating available under DCs 5292 and 5295 are 
40 percent, the veteran cannot be granted a higher rating 
than her current 40 percent under either diagnostic code.  In 
addition, an April 2003 VAOPT note reflects that there was 
decreased range of motion of the back, but did not indicate 
that there was ankylosis; thus, there is no basis for a 
higher rating under DCs 5286 or 5289, which provide for 
ratings higher than 40 percent for ankylosis of the entire 
and lumbar spine.  In addition, there is no basis for a 
higher rating for the veteran's IVDS under either of the 
methods described above.  There is no evidence of 
incapacitating episodes as defined by the regulation.  
Moreover, an August 2003 VAOPT note indicates that, on 
physical examination, the veteran had 5/5 strength in her 
right quadriceps, 5/5 dorsiflexion and plantar flexion 
bilaterally as well as extensor hallucis longus bilaterally.  
The veteran also had symmetric ankle jerk reflexes and global 
numbness in the left lower extremity in the L2 through S1 
distribution.  The assessment was low back pain and 
radiculopathy, mostly into the left leg.  Thus, during the 
time period under consideration, there were no significant 
neurological manifestations that, combined with orthopedic 
manifestations, would warrant a rating higher than the 
current 40 percent.




2. Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243. However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25 (2006).

Under the General Rating Formula, a 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine. A 50 percent rating is assignable 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent rating is assignable for unfavorable ankylosis 
of the entire spine. These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for a rating in 
excess of 40 percent from September 26, 2003 are not met.

On  October 2003 VA examination, there was forward flexion of 
the spine to 40 degrees and extension to almost 20 degrees.  
On April 2005 VA examination, forward flexion was limited to 
10 degrees with pain bilaterally.  Thus, there was no 
ankylosis of the thoracolumbar spine or the entire spine 
warranting a rating higher than 40 percent under the General 
Rating Formula.  There was also no evidence of incapacitating 
episodes as defined in the regulation.  Specifically, on 
April 2005 VA examination, although the veteran indicated 
that she had flare-ups that occur once per month, causing her 
to be bed-ridden for a week, she also indicated that the bed 
rest was not ordered by a physician, as she was not under a 
physician's care due to lack of insurance.  Additionally, 
during this time period, there have likewise been no 
significant neurological manifestations that, combined with 
orthopedic manifestations, would warrant a rating higher than 
the current 40 percent.

3.  Both Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, even considering the extent of her 
functional loss due to pain and other factors, as set forth 
in sections 4.40 and 4.45, and DeLuca, the Board finds that 
no higher rating is assignable.  The Board notes that on 
October 2003 VA examination, the veteran was unable to bend 
or rotate either way secondary to pain, as well as stiffness, 
soreness, and difficulty standing, walking, and getting 
around.  Moreover, the physician who performed the April 2005 
VA examination indicated that he did not due any repetitive 
range of motion testing because it was obvious that the 
veteran was in "exquisite pain."  However, the medical 
evidence does not support a finding that the pain and other 
symptoms are so disabling as to effectively result in 
ankylosis, which is required for a rating in excess of 40 
percent under both the former and revised criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (in effect as of September 26, 2003).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any former or revised applicable rating criteria.

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for low back strain with discopathy 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


B. TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a) (2006).

In this case, the veteran's service connected disabilities-
low back strain with discopathy and left knee, status post 
meniscectomy-are rated as 40 percent and 10 percent 
disabling, respectively; her combined rating for all service-
connected disabilities is therefore 50 percent.  Therefore, 
the minimum percentage requirements for a TDIU set forth in 
38 C.F.R. § 4.16(a) are not met.

However, even when the percentage requirements of 38 C.F.R. § 
4.16(a) are not met, a TDIU on an extra-schedular basis may 
nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2006).  Hence, the Board must 
still consider the question of whether persuasive evidence 
establishes that the veteran is, in fact, unemployable due to 
her service-connected disabilities.

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to her age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment. The ultimate question, however, is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. Van Hoose, 4 Vet. App. at 363.

Considering the totality of the evidence, to include the 
medical opinions of record, and application of the benefit-
of-the-doubt doctrine, the Board finds that total disability 
due to service-connected disability is established.

While the record does not clearly and fully establish the 
veteran's education, training and experience, the evidence 
does indicate that she had to resign from her last two 
positions due to service-connected disability, and that she 
remains unemployed.  In November 2002, the veteran wrote a 
letter to her employer, the Lincoln Place Residential Center 
for Youth where she worked as a counselor, in which she 
stated that her service-connected disability resulted in 
restrictions for which the company was unwilling to made 
accommodations.  Subsequently, the veteran worked at a VA 
Medical Center as a social work associate, but missed many 
days of work due to her service-connected disabilities and 
apparently had to resign due to her service-connected low 
back disability.

Moreover, notwithstanding the actual ratings assigned for the 
service-connected disabilities, the only medical opinions to 
address the veteran's unemployability support a finding that 
service-connected disability precludes her from securing and 
following substantially gainful employment.  In a March 2004 
letter, Dr. Rich, who had treated the veteran since June 
2001, described her back and knee symptoms and concluded: "I 
believe it is medically impossible for [the veteran] to 
continue to work.  And in my opinion, she is totally 
disabled."  The physician who prepared the April 2005 VA 
examination report noted that the veteran had lost two jobs 
due to her back, and, after describing her back and knee 
symptoms, concluded that the veteran's activity level was 
severely restricted due to her back pain and knee 
instability, and that these two disabilities had a severe 
impact on her ability to maintain gainful employment.  In May 
2006, Dr. Gandhi, who had treated the veteran since 2005, 
noted her back symptoms and concluded, "Patient is disabled, 
she cannot work, and cannot do any meaningful activity at 
this time."

As indicated, the above-described medical opinions are the 
only ones that address the issue of the veteran's 
employability, and the Board finds that such opinions are all 
generally supportive of the claim.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2006).  See also 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Given the totality of the record, to particularly include the 
medical opinion evidence addressed above, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to a TDIU is established.




ORDER

A rating in excess of 40 percent for low back strain with 
discopathy is denied.

A TDIU is granted.



____________________________________________
	JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


